DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 11, filed 4 June 2021, in view of the amendments with respect to claims 2, 10, 18, and 25-26 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 11, filed 4 June 2021, in view of the amendments with respect to claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30 and 35-38 have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the 103 rejections of claim(s) 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30 and 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 9, 17, 25, and 35-38 are objected to because of the following informalities:
Claims 1, 9, 17, and 25 recite the limitation “…multiple basic frequency domain units;
performing a cyclic shift…” in lines 21-23, 20-22, 17-19, and 22-24. For consistency and clarification with “performing a cyclic shift” in lines 15, 14, 13, and 18 of claims 1, 9, 17, and 25 respectively, it is recommended to change “…multiple basic frequency domain units;
performing a cyclic shift…” in lines 21-23, 20-22, 17-19, and 22-24 to “…multiple basic frequency domain units, performing a cyclic shift…”.
Claims 35-38 recite the limitation “…frequency domain unit; a length…” in lines 2, 2, 2, and 2 respectively. For clarification it is recommended to change as “…frequency domain unit; or
a length…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0243080 A1 (hereinafter referred to as “Chen”) in view of 3GPP TS 36.211 Version 10.1.0 Release 10 (hereinafter referred to as “3GPP”) in view of Rui et al. “Carrier Aggregation for LTE-Advanced: Uplink Multiple Access and Transmission Enhancement Features” (hereinafter referred to as “Rui”). Chen was cited by the applicant in the IDS received 26 March 2019.
As to claim 1, Chen teaches an uplink transmission method (¶36; figure 7: contention-based uplink transmission method), comprising:
receiving a first downlink control channel which carries scheduling information of a first uplink shared channel (¶¶37-38; figure 7: receive CB grant via PDCCH, the CB grant granting/allocating radio resources/subframe) and determining, based on the scheduling information carried on the first downlink control channel, a first frequency domain resource for transmitting the first uplink shared channel (¶¶26 and 40; figure 7: once UE receives CB grant, UE can transmit uplink data on CB-PUSCH using one of the CB opportunities based on the CB grant);
generating a pilot of the first uplink shared channel based on the first frequency domain resource and a basic frequency domain unit (¶26: generate pilot for CB uplink transmission according to allocated CB uplink transmission opportunities (first frequency domain resource) and OFDMA where data is transmitted via radio resource blocks (basic frequency domain unit)); and
transmitting the first uplink shared channel and the pilot on the first frequency domain resource (¶¶26 and 40; figure 7: UE transmits CB-PUSCH and pilot on the allocated CB uplink transmission opportunity).
Although Chen teaches “An uplink transmission method…on the first frequency domain resource,” Chen does not explicitly disclose “wherein the generating…are identical or different”.
However, 3GPP teaches wherein the generating the pilot of the first uplink shared channel based on the first frequency domain resource and the basic frequency domain unit and transmitting the pilot on the first frequency domain resource (§§5.5.1-5.5.2.1.2: generating reference symbols for DMRS to map frequency domain symbols to pilot subcarriers for PUSCH transmission) comprise:
generating a basic pilot for each of basic frequency domain units included in the first frequency domain resource independently according to a pilot length corresponding to the each basic frequency domain unit (§§5.5.1 and 5.5.1.4: independently generate base sequence for each slot according to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including “wherein the generating…for a transmission” as taught by 3GPP because it provides Chen’s method with the enhanced capability of generating DMRS sequences for PUSCH transmission (3GPP, §§5.5.1-5.5.2.1.2).
	Although Chen in view of 3GPP teaches “An uplink transmission method…for a transmission,” Chen in view of 3GPP does not explicitly disclose “wherein pilot lengths…identical or different”.
	However, Rui teaches generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit, wherein the first frequency domain resource includes multiple basic frequency domain units (page 103; col 2: generate same base sequence according to same sequence length for each CC); and
performing a cyclic shift on the basic pilot to obtain a pilot, and mapping the pilot to each of the basic frequency domain units included in the first frequency domain resource for a transmission (page 103; col 2: perform cyclic shift on the base sequence and map the result to each CC for transmission);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of 3GPP by including “wherein pilot lengths…identical or different” as taught by Rui because it provides Chen in view of 3GPP’s method with the enhanced capability of aggregating CCs for channel sounding (page 103; col 2).
As to claim 2, Chen in view of 3GPP in view of Rui teaches the uplink transmission method according to claim 1. Chen further teaches wherein the basic frequency domain unit comprises at least one of M resource blocks, M sub-carriers or M resource units in a systematic uplink transmission bandwidth, M is a predefined or pre-configured positive integer larger than or equal to 1 (¶28), the resource unit is predefined with one sub-carrier on one symbol or X2 continuous sub-carriers on one symbol, and X2 is a positive integer larger than 0 (¶29; figure 5);
wherein the at least one of M resource blocks, M sub-carriers or M resource units are continuous or discontinuous in a frequency domain (¶28).
As to claim 5, Chen in view of 3GPP in view of Rui teaches the uplink transmission method according to claim 1. Chen further teaches wherein a size of the first frequency domain resource is an integer multiple of the basic frequency domain unit (¶26).
As to claim 6, Chen in view of 3GPP in view of Rui teaches the uplink transmission method according to claim 1.
3GPP further teaches the cyclic shift value is determined according to a preset rule (§5.5.2.1.1: cyclic shift value determined according to formula with slot number as a variable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of 3GPP in view of Rui by 
As to claim 9, claim 9 is rejected the same way as claim 1. Note Chen further teaches uplink transmission device, comprising a processor, a transceiver and a storage; wherein the processor is configured to read a program stored in the storage (¶¶25 and 36-37; figures 4 and 7: UE comprises transmitter for transmitting in the uplink, receiver for receiving CB grant, processor, and memory, wherein the processor executes programs stored in memory to perform the embodiments).
As to claim 10, claim 10 is rejected the same way as claim 2.
As to claim 13, claim 13 is rejected the same way as claim 5.
As to claim 14, claim 14 is rejected the same way as claim 6.
As to claim 17, Chen teaches an uplink transmission method (¶36; figure 7: contention-based uplink transmission method), comprising:
determining a first frequency domain resource used by a terminal to transmit a first uplink shared channel (¶¶26 and 40; figure 7: determine CB opportunities so that once UE receives CB grant, UE can transmit uplink data on CB-PUSCH using one of the CB opportunities based on the CB grant) and transmitting a first downlink control channel to the terminal, wherein the first downlink control channel is configured to carry scheduling information of the first uplink shared channel and the scheduling information comprises the first frequency domain resource (¶¶37-38; figure 7: transmit CB grant via PDCCH, the CB grant granting/allocating radio resources/subframe used by a terminal to transmit CB-PUSCH)
receiving, on the first frequency domain resource, the first uplink shared channel and a pilot for the first uplink shared channel transmitted by the terminal (¶¶26 and 40; figure 7: eNB receives CB-PUSCH and pilot on the allocated CB uplink transmission opportunity), wherein the pilot is generated based on the first frequency domain resource and a basic frequency domain unit (¶26: pilot generated 
Although Chen teaches “An uplink transmission method…and a basic frequency domain resource,” Chen does not explicitly disclose “wherein the generating…are identical or different”.
However, 3GPP teaches wherein the generating the pilot of the first uplink shared channel based on the first frequency domain resource and the basic frequency domain unit and transmitting the pilot on the first frequency domain resource (§§5.5.1-5.5.2.1.2: generating reference symbols for DMRS to map frequency domain symbols to pilot subcarriers for PUSCH transmission) comprise:
generating a basic pilot for each of basic frequency domain units included in the first frequency domain resource independently according to a pilot length corresponding to the each basic frequency domain unit (§§5.5.1 and 5.5.1.4: independently generate base sequence for each slot according to the pilot length requiring sequence hopping resulting in a unique base sequence being generated for each basic frequency domain unit/slot), performing a cyclic shift on each basic pilot corresponding to the each basic frequency domain unit in the first frequency domain resource to obtain a pilot corresponding to the each basic frequency domain unit in the first frequency domain resource (§5.5.2.1.1: perform cyclic shift on each DMRS base sequence corresponding to each basic frequency domain unit/slot to obtain a DMRS for PUSCH for each basic frequency domain unit/slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including “wherein the generating…the first frequency domain resource” as taught by 3GPP because it provides Chen’s method with the enhanced capability of generating DMRS sequences for PUSCH transmission (3GPP, §§5.5.1-5.5.2.1.2).

	However, Rui teaches generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit, wherein the first frequency domain resource includes multiple basic frequency domain units (page 103; col 2: generate same base sequence according to same sequence length for each CC); and
performing a cyclic shift on the basic pilot to obtain a pilot corresponding to the basic frequency domain units (page 103; col 2: perform cyclic shift on the base sequence and map the result to each CC for transmission);
wherein pilot lengths corresponding to the multiple basic frequency domain units are identical, and cyclic shift values corresponding to the multiple basic frequency domain units are identical or different (page 103; col 2: same sequence length and same cyclic shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of 3GPP by including “wherein pilot lengths…identical or different” as taught by Rui because it provides Chen in view of 3GPP’s method with the enhanced capability of aggregating CCs for channel sounding (page 103; col 2).
As to claim 18, claim 18 is rejected the same way as claim 2.
As to claim 21, claim 21 is rejected the same way as claim 5.
As to claim 22, claim 22 is rejected the same way as claim 6.
As to claim 25, claim 25 is rejected the same way as claim 17. Note Chen further teaches uplink transmission device, comprising a processor, a transceiver and a storage; wherein the processor is configured to read a program stored in the storage (¶¶25 and 36-37; figures 4 and 7: eNB comprises 
As to claim 26, claim 26 is rejected the same way as claim 2.
As to claim 29, claim 29 is rejected the same way as claim 5.
As to claim 30, claim 30 is rejected the same way as claim 6.
As to claim 35, Chen in view of 3GPP in view of Rui teaches the uplink transmission method according to claim 1.
3GPP further teaches wherein a length of the basic pilot is equal to a length of each basic frequency domain unit; a length of the pilot corresponding to each basic frequency domain unit is equal to the length of each basic frequency domain unit (§§5.5.1 and 5.5.1.4: length of base sequence is equal to length of the reference signal which is equal to the set number of RBs per subcarrier (the basic frequency domain unit)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen in view of 3GPP in view of Rui by including “wherein a length…each basic frequency domain unit” as further taught by 3GPP for the same rationale as set forth in claim 1 (3GPP, §§5.5.1-5.5.2.1.2).
As to claim 36, claim 36 is rejected the same way as claim 35.
As to claim 37, claim 37 is rejected the same way as claim 35.
As to claim 38, claim 38 is rejected the same way as claim 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469